Citation Nr: 0725650	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date prior to March 1, 
2004, for the grant of dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to July 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDING OF FACT

A claim for DIC for the appellant was not filed prior to a 
formal claim received on February 19, 2004.


CONCLUSION OF LAW

The requirements for an effective date prior to February 19, 
2004, for the grant of DIC have not been met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.31, 
3.102, 3.155, 3.159, 3.400(c)(2) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the appellant's claim, the Board has 
determined that there is no legal entitlement to the claimed 
benefit as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC.  38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of the 
receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of an award of dependency and 
indemnity compensation for which application is received 
within one year from the date of death shall be the first day 
of the month in which the death occurred.  38 C.F.R. § 
3.400(c)(2).  It is further noted that payment of monetary 
benefits based on an award of dependency and indemnity 
compensation may not be made for any period before the first 
day of the calendar month following the month in which the 
award became effective.  38 C.F.R. § 3.31.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  A claim 
by a surviving spouse for death pension benefits shall be 
considered to be a claim for DIC as well. 38 U.S.C.A. § 
5101(b) (West 2002).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
19, 2004, is the correct date for the grant of DIC.  While 
the appellant has alleged that she is entitled to an earlier 
effective date for the award of DIC, there is no basis under 
the governing legal criteria to establish legal entitlement 
to an earlier effective date.  

The veteran died in March 2001, and the appellant first 
presented her claim for service connection for DIC in a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, received in February 2004.  Payment was 
scheduled for the first day of the calendar month after the 
effective date, which was March 1, 2004.  38 C.F.R. § 3.31.

The record does not contain any earlier statement or action 
indicating an intent to file a claim by the appellant prior 
to February 19, 2004.  The Board does acknowledge the 
appellant's contention that she should be awarded an earlier 
effective date because VA did not inform her of the veteran's 
death and she did not find out about his death until 2004, 
which caused a delay in her application.  The appellant also 
expressed concern that the veteran's wife failed to report 
the appellant's son by the veteran on her application which 
she believes was made timely with the veteran's death.  
However, VA's failure, if any, to give a claimant, or 
potential claimant, any form or information concerning the 
right to file a claim, or to furnish notice of the time limit 
for the filing of a claim, does not extend the time periods 
for doing so.  38 C.F.R. § 21.1032(a).  The remedy for breach 
of such an obligation cannot involve payment of benefits 
where statutory requirements for such benefits are not met.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that 
inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded.); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits).  Although it is 
unfortunate that the appellant did not learn of the veteran's 
death until 2004, her lack of awareness does not provide a 
legal basis for the award of retroactive payments for that 
benefit.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date prior 
to February 19, 2004, for the grant of DIC.  Therefore, the 
Board finds that a formal or informal claim was not received 
prior to the formal claim filed on February 19, 2004.


ORDER
Entitlement to an earlier effective date prior to February 
19, 2004, for the grant of DIC is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


